Title: From George Washington to Charles Carter, 2 July 1757
From: Washington, George
To: Carter, Charles



[Fort Loudoun, 2 July 1757]
To Charles Carter esquire; County-Lt of King-George.Dr Sir,

Eight Draughts from your county were brought to this place by Captn Rowley; for seven of whom I have given a receipt; the other, John Ryley, was rejected, on account of his having been in the Regiment several months before; and, by means of sickness, &c. never did a days duty, and was of course discharged. The same cause still existing, has discouraged me, a second time, from accepting him, to subject the country to the like needless expence.
Capt. Rowley had three men deserted from him on his march—As this will be the case in all the counties, we shall fall greatly short of our complement, unless the commanding officer in each will exert himself in apprehending a sufficient number to send in their room.
I am fully satisfied there need few arguments to convince you of this, and of the great demand we have for men.
I know you want no stronger motive than that of which you are already possess’d (vizt the love of your country) to promote the honor & interest of its Service. I am Sir, your most obedt Hble Servant,

G:W.
Ft Loudoun: July 2d 1757.   

